Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “... an image part whose color recorded on the recording medium is white.” The image data has not yet been recorded on a medium.  The image data has only been generated thus far in a virtual manner based on a proposed identified medium color.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP Pub 2009-246792).
Regarding claim 1: Watanabe discloses an image processing apparatus [p0001] comprising: 
an obtaining unit that obtains attribute information that specifies a process performed by an image forming apparatus in accordance with a print job [i.e. stored print data reflecting user’s printing intent] including print data [print data of CMYKW 2 value is input (S 12). Specifically, the 2 value print data of CMYKW stored in the print data storage area 1124 of the RAM 112 is read and input (S 12), p0057 & p0060-0064 – the Examiner notes that the stored print data includes attribute(s) set via the printer driver]; 
an identification unit that identifies a color of a recording medium specified by the attribute information [the color (Ur, Ug, Ub) of the print medium (base) input in the process of S 11 and the value of C ′ M ′ Y ′ obtained in the process of S 15 are input into the following Equation 2, p0064]; 
a generation unit that generates a display image on a basis of the color of the recording medium identified by the identification unit and the print data included in the print job [creating print preview data ... the color (Ur, Ug, Ub) of the print medium (base) input in the process of S 11 and the value of C ′ M ′ Y ′ obtained in the process of S 15 are input into the following Equation 2, and the calculated value is calculated to calculate RGB data for print preview (S 16), p0060 & p0064]; and 
a determination unit that determines, as the color of the recording medium identified by the identification unit, a display color of a drawing area which corresponds to an area of the recording medium for printing the print data and in which the display image generated by the generation unit is to be disposed [convert the print data input from the print data input means into the data of the monitor display gradation, and the CMY component extraction means can extract the CMY component from the print data input from the print data input means, and the RGB conversion means can be used to provide print preview, p0021, p0057 & p0064].

Regarding claim 3: Watanabe discloses the image processing apparatus according to claim 1, wherein, if the color of the recording medium identified by the identification unit is not transparent, the generation unit generates the display image on a basis of the color of the recording medium and the print data [The print data to the ink jet printer 1 is created as data of 2 values of CMYKW by the personal computer 100. On the basis of the print data and the color information of the cloth (base) [i.e. not a transparent medium] which is an arbitrarily designated print medium, a monitor 133 is provided ... creating print preview data, p0057-0064 – the Examiner notes that although a transparent medium is not disclosed, the disclosed medium is cloth and thus will not transparent.  Additionally, there are no transparent setting options in the cited embodiments].

Regarding claim 4: Watanabe discloses the image processing apparatus according to claim 1, wherein the generation unit generates the display image in predetermined order [by the data of black (K) in the converted CMYK data, the gray scale value of white (W) is calculated as "W = 255 - K", and this gray scale value of white is set as the value of W in the base color corresponding data and is stored in the base color corresponding data storage area 1123 (S 74). Then, each of the gradation values of C, M, Y, and K in the converted CMYK data is stored as the background color correspondence data storage area 1123 as the respective values of C, M, Y, and K in the background color correspondence data (S 75) [i.e. predetermined order]. In other words, the background color corresponding data created in the CMYKW print data creating process includes the C, M, Y, and K gradation values in the converted CMYK data and the W gradation value calculated by inverting the black gradation value, p0073-0074].

Regarding claim 5: Watanabe discloses the image processing apparatus according to claim 4, wherein, if a color recorded directly upon the recording medium is white, the generation unit generates the display image on a basis of the print data regardless of the color of the recording medium [In the converted CMYK data storage area 1122, data of CMYK format converted from input image data is stored, and this data is used when creating white (W) data. In the base color corresponding data storage area 1123, data of 256 gradations which is a basis of the print data is stored after being subjected to processing suitable for the color of the print medium as the print medium. In the print data storage area 1124, print data of 2 gradations created from data stored in the base color corresponding data storage area 1123 is stored ... a table of the prior art is used in which RGB data for preview is converted into RGB data for preview in accordance with CMY print data which is white in color and does not include W. For example, a color conversion table 161 which is a look-up table shown in FIG. 9 is used. When the value of RGB 256 is converted into the value of CMYK 6 gradation at the time of generating print data, the value of 256 gradations of CMY may be converted into the value of RGB 256 gradations using the color conversion table 161 as an inverse conversion table. Here, the result of this table conversion is expressed as (R ′, G ′, B ′) = Table (C, M, Y). Then, calculation of the following equation is performed (S 15), p0055, p0063, p0066 & p0071].

Regarding claim 6: Watanabe discloses the image processing apparatus according to claim 4, wherein the generation unit generates a first image including basic recording colors of the image forming apparatus and a second image including a special color different from the basic recording colors and then generates the display image by sequentially blending the first and second images with the color of the recording medium in the predetermined order [As shown in FIG. 23, in the print data creation process using black background, first, one of a plurality of pixels is sequentially focused [i.e. sequentially blended], and an sRGB value for a focused pixel is read from the input image data (S 41). Next, referring to the color conversion table 161 (see FIG. 9), the sRGB value is converted into data represented by 256 gradations of CMYK format (S 42). Then, the converted data is stored as converted CMYK data in the converted CMYK data storage area 1122 of the RAM 112 (S 43).  Then, by the data of black (K) in the converted CMYK data, the gray scale value of white (W) is calculated as "W = 255 - K". Then, this white tone value is set as the value of W in the background color corresponding data and is stored in the background color corresponding data storage area 1123 (S 44). Subsequently, each gray scale value of C other than K in conversion CMYK data, M, and Y is memorized as it is in the ground color associated data storage area 1123 as each value of C in ground color associated data, M, and Y (S45). In other words, the background color corresponding data created by the black background printing data creation process is composed of the C, M, and Y gradation values in the converted CMYK data and the W value calculated by inverting the black gradation value. According to the converted CMYK data, black is represented by black (K) ink rather than by mixing of CMY color inks, but in the print data creating process, the value of K is 0. Accordingly, according to the black background printing data, ink is not ejected to express black, and black (black background) of the printing base is used as black for expressing the color of the pixel. If these processes have not been performed on all of the pixels constituting the image (S 46 : NO), the process returns to S 41, and processing for pixels in the next order is performed. When processing for all of the pixels has been performed (S 46 : YES), error diffusion processing is performed, p0070-0071].

Regarding claim 7: Watanabe discloses the image processing apparatus according to claim 6, wherein the predetermined order is order of colors recorded by the image forming apparatus [, each gray scale value of C other than K in conversion CMYK data, M, and Y is memorized as it is in the ground color associated data storage area 1123 as each value of C in ground color associated data, M, and Y (S45). In other words, the background color corresponding data created by the black background printing data creation process is composed of the C, M, and Y gradation values in the converted CMYK data and the W value calculated by inverting the black gradation value. According to the converted CMYK data, black is represented by black (K) ink rather than by mixing of CMY color inks, but in the print data creating process, the value of K is 0 ... each of the gradation values of C, M, Y, and K in the converted CMYK data is stored as the background color correspondence data storage area 1123 as the respective values of C, M, Y, and K in the background color correspondence data (S 75) [i.e. predetermined order]. In other words, the background color corresponding data created in the CMYKW print data creating process includes the C, M, Y, and K gradation values in the converted CMYK data and the W gradation value calculated by inverting the black gradation value, p0070-0074].

Regarding claims 11 and 12: the program and apparatus herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied above in view of Yasukawa (US Patent 6290318).
Regarding claim 2: Watanabe discloses the image processing apparatus according to claim 1.
Watanabe does not appear to disclose wherein the identification unit identifies a color of a recording medium available in the image forming apparatus.
Yasukawa discloses in a well-known related system from the same field of endeavor [Abstract] whereby the identification unit identifies a color of a recording medium available in the image forming apparatus [processor 101 of the computer 10 issues a paper color characteristic acquiring instruction to the color printer 20 through the printer interface 105.  The processor 201 of the color printer 20, upon receipt of the paper color characteristic acquiring instruction output from the computer 10, moves a paper so as to read the color characteristic thereof through a control of the output device 206 (Step 402). Then, the color characteristic reading sensor 203 reads out the color characteristic of the paper (Step 403). The color characteristic signal CMY2 read out is returned to the computer 10 through the computer interface 202 as a reply to the color characteristic acquiring instruction (Step 404), col. 5 lines 22-35].
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Watanabe performs the same function as it does separately of providing a print preview taking into consideration of color of the print medium.  Yasukawa performs the same function as it does separately of obtaining the color characteristics of the intended printing medium so that color conversion is applied with consideration of the paper color characteristics.
Therefore, one of ordinary skill in the art before the effective filing date of the invention could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Watanabe to support identifying a color of a recording medium available in the image forming apparatus [i.e. the color characteristics of the print medium present in the printing system] as discussed by Yasukawa because it provides for consideration of the print medium color thereby allowing for a more accurate color conversion and correction whether to be printed or displayed for the user.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date the invention was made.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to anticipate or render obvious:
a boundary generation unit that generates, on an image part whose color recorded on the recording medium is white, a boundary between the recording medium and the image part.
a prevention unit that prevents the generation unit from generating a display image using the color of the recording medium.
Claim 10 is objected to based on its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA D REINIER/Primary Examiner, Art Unit 2672